Citation Nr: 0030421	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain. 

2. Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from May 1966 to April 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded these matters in 
May 1997 and July 1999 for additional development.  That 
development has been completed to the extent possible and the 
claims are ready for adjudication.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  


FINDINGS OF FACT

1. For the period of this appeal, the lumbosacral strain with 
degenerative disc disease and herniated disc at L5-S1 has 
been manifest by daily back pain characterized as chronic, 
tenderness and palpable muscle spasms, painful range of 
motion, limitation of motion, stiffness, painful standing 
and sitting, intermittent symptoms compatible with some 
sciatic neuropathy to include gluteal involvement as shown 
on the electromyogram, but without significant sensory or 
muscle strength deficit or absent ankle jerk.

2. The pseudofolliculitis barbae of the face and neck has 
been manifest by a papular to pustular rash in service and 
an acne-like rash post service.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 40 percent evaluation for 
lumbosacral strain with degenerative disc disease and 
herniated disc at L5-S1 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5293 (1999); VAOPGCPREC 
36-97 (December 12, 1997).  

2. The criteria for an initial 10 percent rating for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, DC 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As a preliminary matter, the Board remanded these claims in 
May 1997 and July 1999 for additional development to include 
VA examinations and to obtain pertinent treatment records 
alluded to by the veteran at the April 1996 personal hearing 
before a Veterans Law Judge.  In June 1997, the RO requested 
that the veteran provide the names, addresses, and the dates 
of treatment rendered by Dr. Coon, a chiropractor; Dr. 
Buchalter at Comprehensive Pain Maintenance; Baptist 
Hospital; and the White-Wilson Medical Center.  As of this 
date, VA has not received any treatment records alluded to in 
April 1996 or any completed VA Form 21-4142's to obtain those 
treatment records.  

The record reflects that the veteran was scheduled for a VA 
dermatology examination in December 1998 to determine the 
current extent and severity of his service-connected 
pseudofolliculitis barbae.  The veteran failed to report for 
the scheduled VA examination.  There was some question as to 
whether the veteran actually received notice since he had 
changed his address.  Therefore, pursuant to the July 1999 
remand, the RO rescheduled the veteran for a skin examination 
as well as a neurology examination to evaluate the service-
connected back disability.  The veteran reported for the 
neurology examination in December 1999, but did not report 
for the scheduled skin examination in January 2000.  
Controlling regulation provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated on the 
evidence of record and in cases of an increased evaluation, 
the claim shall be denied.  See 38 C.F.R. § 3.655 (1999).  
With that in mind, the Board observes that this appeal is 
derivative from an original claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In essence, the veteran has failed to cooperate with VA's 
effort to develop his claim.  In this regard, the Board 
points out that the duty to assist the veteran is not a one-
way street nor is it unlimited.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Godwin v. Derwinski, 1 Vet. App. 
419, 425 (1991).  In that respect, the Board acknowledges 
that the record indicates current orthopedic treatment by Dr. 
Macey as reported during the authorized VA examination in 
December 1999.  However, in light of the veteran's failure to 
cooperate with the VA's efforts to assist him with the 
factual development of his claims, no further effort will be 
expended in this regard and a determination will be made 
based on the evidence of record.  See also 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999).  


Initial Ratings

The veteran asserts that the service-connected lumbosacral 
strain currently evaluated as 20 percent disabling and the 
pseudofolliculitis barbae evaluated as noncompensably 
disabling warrant higher initial evaluations.  Taking into 
consideration that the assignment of the disability ratings 
for the pseudofolliculitis barbae and the lumbosacral strain 
are the result of the original claim filed in December 1993, 
the Board must review all the evidence considered in the 
original rating in determining whether higher ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the rating claim should be addressed).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes (DCs) identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  VA regulations 
require a disability evaluation based upon the most complete 
evaluation of the condition.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  See 38 C.F.R. § 4.3 (1999).  


A.  Lumbosacral strain

Disabilities of the spine are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285 through 5295.  
Service connection for lumbosacral strain was granted by 
rating decision dated in March 1995 and assigned a 
noncompensable evaluation under DC 5295.  See 38 C.F.R. § 
4.71a (1999).  In January 1999, a 20 percent evaluation was 
assigned for the lumbosacral strain characterized as 
lumbosacral strain with degenerative disc disease and 
herniated disc at L5-S1 under DC 5293.  

Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999); see also 
VAOPGCPREC 36-97 (December 12, 1997).  Under DC 5293, a 20 
percent disability evaluation is warranted for moderate 
recurring attacks of symptoms related to intervertebral disc 
syndrome.  To warrant a 40 percent disability evaluation, the 
veteran must experience severe recurring attacks with 
intermittent relief.  

A 40 percent rating evaluation is also warranted for severe 
limitation of motion of the lumbar spine under DC 5292 or, 
under DC 5295, severe lumbosacral strain with listing of the 
whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
This is the maximum allowable benefit under these diagnostic 
codes.  

Factual background

The veteran was treated on multiple occasions for recurrent 
chronic low back pain beginning in December 1969 with 
exacerbations approximately every 3-4 years.  A January 1991 
lumbar spine series reflects localized degenerative disc 
disease at L5-S1.  Entries dated in February 1991 reflect 
good flexion and extension of the lumbar spine without 
tenderness to palpation, that the veteran medicated with non-
steroidal anti-inflammatory drugs - Naprosyn, and that the 
lumbar spine was normal on x-ray.  The impressions reflect, 
inter alia, moderate back pain and chronic low back pain with 
probable radiculopathy.  The retirement examination dated in 
February 1991 reflects pain in the right anterior thigh when 
bending forward.  The report of the March 1991 orthopedic 
examination reflects good range of motion on bending side to 
side and extension.  Strength was 5/5 and equal bilaterally.  
The deep tendon reflexes were equal bilaterally.  The sensory 
[examination] was within normal limits and equal bilaterally.  
The report reflects that there was mild facet degenerative 
joint disease by x-ray.  

A February 1993 treatment record from the primary acute 
clinic reflects, inter alia, that the back manifested full 
active range of motion and no palpable back pain.  The 
January 1995 VA general medical examination reflects that the 
veteran had been employed as a teacher for 4 months and that 
he had lost one week of work in the last 12 months secondary 
to back pain.  The veteran's carriage and posture were 
upright.  His gait was normal.  Functional "affects" with 
his back included painful range of motion, painful standing, 
and sitting.  Pain was followed with "flexion and 
backward."  The diagnosis was chronic back pain.  The report 
of the January 1995 x-ray of the lumbar spine reflects that 
the vertebral body heights and alignment were essentially 
normal.  The intervertebral disc spaces were preserved.  The 
posterior elements were intact.  The sacroiliac joints were 
preserved.  

The transcript of the April 1996 Travel Board hearing 
reflects that the veteran has had pain in his lower back, 
right leg, and pelvis since injuring his back in service.  He 
described the daily pain as excruciating.  He has back spasms 
all the time.  He medicates with anti-inflammatory drugs and 
Elavil twice a day.  Sometimes, the medication helps.  It is 
difficult for him to stand or sit in certain positions for 
more than 10 or 15 minutes.  He has been unable to 
comfortably tie his right shoe for the last 10 years.  He can 
bend forward but it is painful.  He has difficulty getting in 
and out of bed, getting out of a chair, and getting out of a 
car.  He gets very stiff.  He can get rid of the stiffness a 
little bit after he has moved around but it returns.  When 
riding on a plane, he must be able to move his leg.  When 
driving a car, he has to make frequent stops because of his 
leg.  He cannot bend directly to the side; he has to sort of 
reach out.  He was involved in a motor vehicle accident in 
November 1995 and sustained a whiplash to his neck.  He 
received chiropractic care but the care stopped because the 
doctor related the condition of the pain in his leg to 
military service.  Baptist Hospital referred him for an MRI 
at White-Wilson hospital at Fort Walton Beach in April 1996.  
He has been evaluated at Eglin Hospital and by Dr. Coon, a 
chiropractor.  He attends the Comprehensive Pain Maintenance 
with Dr. Buchalter.  At the time of the hearing, the veteran 
was seeing Dr. Buchalter once a week.  He testified that he 
received shots in his back that helped the pain.  The relief 
from the shots lasted about 2 1/2 days.  He used a cane more 
when the pain was unbearable.  Without the cane, he walked 
with a noticeable limp.  He testified that he tries not to 
use the cane since he is in the public a lot.  

The report of the March 1998 VA joints examination for 
compensation and pension purposes reflects that the physician 
reviewed a copy of the Board's remand as well as the claims 
file to include the service medical records and the post 
service records.  The physical examination reflects that the 
veteran moved about with a slight limp on the right.  The 
veteran was able to stand erect.  No spasm or tenderness of 
the back was noted.  On range of motion testing, the veteran 
demonstrated 70 degrees of flexion and 30 degrees of 
extension.  With flexion, the painful arc of motion was from 
50 through 70 degrees.  The painful arc of motion with 
extension was from 20 through 30 degrees.  He had right and 
left lateral bending of 35 degrees with a painful arc of 
motion from 30 to 35 degrees bilaterally.  Right and left 
lateral rotation was to 40 degrees with pain on extremes of 
motion bilaterally.  He was able to heel and toe walk with a 
slight limp on the right.  The neurologist recommended 
electrodiagnostic studies of the right leg as well as an MRI 
scan of the lumbar spine.  The impression was chronic lumbar 
syndrome, history of old injury, prior radiologic evidence of 
degenerative disc disease and facet hypertrophy at L5-Sl.  
The physician reported that as far as the effect of pain upon 
function, the veteran had problems with bending, and lifting 
as well as prolonged standing.  His ability to walk varied.  
The examiner noted that he did not see any evidence of 
instability or lack of normal endurance.  He added that as 
far as the DeLuca provisions [were concerned], the veteran 
would have increased pain with use as well as with flare ups 
although it was not feasible to attempt to express that in 
terms of additional limitation of motion as that could not be 
determined with any degree of medical certainty.  The 
examiner noted that it was contraindicated to do passive 
range of motion testing in individuals with back pain.  

The April 1998 addendum to the March 1998 VA joints 
compensation and pension examination includes a report of the 
MRI scan and the electrodiagnostic studies completed at 
White-Wilson Medical Center, P.A., in March 1998.  It was the 
opinion of the neurologist that the electrodiagnostic studies 
of the right lower extremity were normal at that time.  There 
was some isolated irritation in the gluteus maximus, but no 
significant abnormalities and no evidence of peripheral 
neuropathy.  The gluteus might be involved in an S1-S2 root 
syndrome.  The MRI scan revealed: a small herniated disc at 
the L5-Sl level with no definite impingement upon the exiting 
nerve roots or the nerve roots in the canal.  A bulging 
annulus at L4-5 was unchanged when compared to the previous 
study.  There was interval development of bulging of the 
annulus at the Ll-2 level without significant impingement 
upon the thecal sac.  Facet and ligamentous hypertrophy was 
present at L5-Sl and to a lesser degree at L4-5.  There was 
mild narrowing of the neural foramina bilaterally at the L5-
S1 level identified.  

The report of the December 1999 VA authorized neurology 
examination completed by White-Wilson Medical Center, P.A., 
reflects that the veteran's main concern was lumbosacral 
strain and possible sciatica.  The veteran reported that 
prolonged sitting, either in a car or in an airplane, 
worsened his low back pain.  The low back pain increased with 
standing or walking.  Supine positions occasionally bothered 
him.  The patient described mild to severe low back pain on a 
daily basis.  The veteran felt the low back discomfort was 
essentially "constant," radiating into the right lower 
extremity and rarely into the left lower extremity.  The pain 
was along the medial thigh and buttock region.  The veteran 
had some weakness of the right lower extremity with walking 
and felt that his leg would "give-way" for 1/2 to 1 second.  He 
had had no falls.  He denied any actual numbness of the right 
lower extremity.  He denied any new bowel or bladder 
disturbances except some increased urination lately.  He 
denied any sexual dysfunction.  He had tried to maintain an 
exercise program.  He described some muscle spasm in the low 
back area.  The veteran had not been able to tolerate anti-
inflammatory medications due to nausea.  He had taken Tylenol 
for pain.  He currently had a desk job that did not entail 
heavy lifting.  Treatment by private physicians was noted, 
and the examiner reported that the veteran's White-Wilson 
Medical Center chart was reviewed.  

The report of the December 1999 examination reflects that 
sensory was intact to pinprick, light touch, proprioception, 
cold, and vibration.  The veteran guarded his right lower 
extremity with testing due to some pain in the thigh region 
but no definite focal motor weakness was found.  He performed 
heel toe walking, heel-to-shin maneuver, rapid alternating 
movements, and tandem gait well.  No tenderness was noted 
over the sciatic notch bilaterally.  He had decreased range 
of motion for the low back region with some tenderness on the 
right, as well as palpable muscle spasm.  The Romberg test 
was negative.  Deep tendon reflexes were 1-2+ and equal.  The 
toes were down going.  The impression was chronic low back 
pain and right lower extremity discomfort, essentially 
unchanged from prior studies done in March 1998.  There was 
evidence of degenerative disc disease with a small herniated 
nucleus pulposus at the L5-S1 level.  

Analysis

After a comprehensive review of the claims file, the Board 
determines that a disability evaluation in excess of 20 
percent is warranted.  Even though the record clearly 
establishes that the veteran does in fact suffer from 
lumbosacral strain with degenerative disc disease and a 
herniated disc at L5-S1, there is no patently obvious 
indication that the veteran's disability is manifested by 
severe limitation of motion under DC 5292, severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief under DC 5293, or marked limitation of forward bending 
in a standing position with the loss of lateral motion with 
osteoarthritic changes under DC 5295 to warrant a 40 percent 
rate.  However, when considering the daily back pain 
characterized as constant and chronic that is medicated with 
nonsteroidal anti-inflammatory drugs, the tenderness and 
palpable muscle spasms, the painful range of motion with 
limitation of motion, the stiffness, the painful standing and 
sitting with pain occasionally in supine positions together 
with diagnostic study findings of herniated disc apparently 
producing intermittent symptoms compatible with sciatic 
neuropathy to include isolated irritation in the gluteal 
maximus as shown on electromyogram, the evidence is in 
equipoise.  

In accordance with VAOPGCPREC 36-97, the Board must consider 
whether the lumbosacral strain poses any additional 
functional loss due to use or flare-ups.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
that regard, the report of the March 1998 VA joints 
examination reflects that as far as the DeLuca provisions 
were concerned, the veteran would have increased pain with 
use as well as with flare ups and that it was not feasible to 
attempt to express the additional limitation of motion 
because it could not be determined with any degree of medical 
certainty.  Where there is an approximate balance of the 
evidence, the doctrine of reasonable doubt is for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  
Consequently, the evidence when viewed most favorably 
reflects moderate to severe recurring attacks of symptoms 
related to the intervertebral disc syndrome warranting the 
resolution of all reasonable doubt in favor of the veteran.  
See 38 C.F.R. § 4.7.  Thus, the Board determines that the 
lumbosacral strain with degenerative disc disease and 
herniated disc at L5-S1 is best evaluated under DC 5293 to 
warrant an initial 40 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.  

The Board acknowledges the veteran's assertions regarding 
constant excruciating pain, the receipt of chiropractic care, 
and the receipt of [injections] in his back for temporary 
relief of chronic pain symptoms as reported in April 1996.  
In June 1997, the RO requested the veteran submit evidence to 
support a higher rating.  The veteran has yet to respond to 
that development request.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board stresses that those treatment 
records may have been material to the outcome of this claim.  
Nevertheless, the VA authorized examinations dated in January 
1995, March 1998, and December 1999 do not refer to 
injections for relief of intervertebral disc syndrome or 
demonstrate pronounced, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief to warrant a 60 percent rate under 
DC 5293.  See 38 C.F.R. § 4.2.  Sensory examinations have 
been intact and no significant motor weakness has been found.  
Moreover, the medical data in evidence is not reflective of a 
fractured vertebra, with or without cord involvement, or 
complete bony fixation (ankylosis) of the spine in a 
favorable or unfavorable angle, or ankylosis of the lumbar 
spine in an unfavorable angle, as required under DCs 5285, 
5286, and 5289 to warrant a higher rating.  Therefore, the 
Board determines that the veteran's service-connected 
lumbosacral strain with degenerative disc disease and 
herniated disc at L5-S1 is more appropriately evaluated at 40 
percent under DC 5293.  


B.  Folliculitis

By rating decision dated in March 1995, service connection 
for pseudofolliculitis barbae was granted with a non-
compensable evaluation under 38 C.F.R. § 4.118, DC 7899-7806 
assigned.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely-related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. §§ 4.20, 4.27 (1999); see 
also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Pertinent schedular criteria provide that a non-compensable 
rating is warranted for eczema with slight, if any, 
exfoliation, exudation or itching, on a non-exposed surface 
or small area under DC 7806.  See 38 C.F.R. § 4.118 (1999).  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants a 10 percent 
rating.  Id.  

The service medical records reflect that the veteran has a 
long history of pseudofolliculitis barbae first documented in 
March 1968.  A photograph dated in February 1974 shows 
pseudofolliculitis barbae on the face and neck.  The 
separation records are silent as regards pseudofolliculitis 
barbae.  

The January 1995 VA general medical examination for 
compensation and pension purposes reflects that the veteran 
had a facial rash and that shaving caused him to break out.  
The veteran used barber clippers to trim his beard and he 
could not use a regular razor or an electric razor.  
Objective examination findings reflect an acne-like rash.  

The Board acknowledges the veteran's contentions that he 
experiences tenderness and that he is not able to wear shirts 
comfortably around the neck.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Notwithstanding the fact that the 
veteran has failed to appear at VA examinations to evaluate 
the extent and nature of the pseudofolliculitis barbae, the 
evidence of record demonstrates papular to pustular reaction/ 
rash in service and an acne like rash post service on the 
face and neck.  See 38 C.F.R. § 3.655 (Rate an original claim 
on the evidence of record).  In accordance with DC 7806, 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface warrants a 10 percent rating.  Therefore, 
entitlement to an initial 10 percent rating evaluation for 
pseudofolliculitis barbae is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7806.  At this juncture, 
the Board observes that a 30 percent rating evaluation is not 
warranted as the pseudofolliculitis barbae is not manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  


C. Other considerations

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  The Board does not have jurisdiction to assign an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999), 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Board, however, is still obligated to seek all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board acknowledges the veteran's contentions that he has 
difficulty exiting a chair, increased pain on prolonged 
standing or sitting, as well as an acne-like rash on his face 
and neck.  In January 1995, the veteran stated that he had 
lost one week from work in 12 months secondary to back pain.  
It is important to note that not only are these factors not 
so exceptional as to preclude the use of the regular rating 
criteria, but that these factors are contemplated by the 
current 40 percent rate assigned for the lumbosacral strain 
with degenerative disc disease and herniated disc at L5-S1 
and the 10 percent rate for the pseudofolliculitis barbae.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  In the absence of an 
exceptional or unusual disability picture marked by frequent 
hospitalizations for the disability, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Based on a thorough review of the evidence, VA's past 
development efforts, and the fact that the appellate process 
has resulted in favorable outcomes for the veteran, the Board 
is of the opinion that the veteran has not been prejudiced by 
the preceding decisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  


ORDER

Subject to the laws governing the payment of monetary awards, 
an initial 40 percent rating for lumbosacral strain with 
degenerative disc disease and herniated disc at L5-S1 is 
granted.  

Subject to the laws governing the payment of monetary awards, 
an initial 10 percent rating for pseudofolliculitis barbae is 
granted.  




		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 15 -


